UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/10 Item 1. Reports to Stockholders. Table of Contents MAY 31, 2ranklin California High Yield Municipal Fund Franklin Tennessee Municipal Bond Fund Sign up for electronic delivery on franklintempleton.com TAX  FREE INCOME FRANKLIN MUNICIPAL SECURITIES TRUST Table of Contents Franklin Templeton Investments Gain From Our Perspective ® Franklin Templetons distinct multi-manager structure combines the specialized expertise of three world-class investment management groups Franklin, Templeton and Mutual Series. SPECIALIZED EXPERTISE Each of our portfolio management groups operates autonomously, relying on its own research and staying true to the unique investment disciplines that underlie its success. Franklin. Founded in 1947, Franklin is a recognized leader in fixed income investing and also brings expertise in growth- and value-style U.S. equity investing. Templeton. Founded in 1940, Templeton pioneered international investing and, in 1954, launched what has become the industrys oldest global fund. Today, with offices in over 25 countries, Templeton offers investors a truly global perspective. Mutual Series. Founded in 1949, Mutual Series is dedicated to a unique style of value investing, searching aggressively for opportunity among what it believes are undervalued stocks, as well as arbitrage situations and distressed securities. TRUE DIVERSIFICATION Because our management groups work independently and adhere to different investment approaches, Franklin, Templeton and Mutual Series funds typically have distinct portfolios. Thats why our funds can be used to build truly diversified allocation plans covering every major asset class. RELIABILITY YOU CAN TRUST At Franklin Templeton Investments, we seek to consistently provide investors with exceptional risk-adjusted returns over the long term, as well as the reliable, accurate and personal service that has helped us become one of the most trusted names in financial services. Not part of the annual report Contents Shareholder Letter 1 Annual Report Municipal Bond Market Overview 4 Franklin California High Yield Municipal Fund 6 Franklin Tennessee Municipal Bond Fund 18 Financial Highlights and Statements of Investments 26 Financial Statements 48 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 62 Tax Designation 63 Board Members and Officers 64 Shareholder Information 69 Shareholder Letter Dear Shareholder: U.S. economic activity expanded for most of the fiscal year ended May31, 2010. Although many observers considered the global recession over, most economists warned that growth would be sluggish as consumers and the financial system continued to climb out of debt. The federal funds target rate remained unchanged over the period at a historically low range of 0% to 0.25%; however, the Federal Reserve Board (Fed) was very active and employed other strategies to help stem the crisis, resulting in a substantial increase in its balance sheet. The Fed established various lending and liquidity facilities and through quantitative easing purchased mortgage securities and Treasuries, all in an effort to encourage long-term interest rates to move lower. In testimony to Congress in February2010, Chairman Bernanke once again stated that short-term rates were likely to remain exceptionally low for an extended period until the Fed feels a broader economic recovery has taken hold. Most major financial markets showed signs of recovery, and equity markets staged a strong rally beginning in March2009. During the spring of 2010, fears surrounding the European Monetary Union (EMU)economy undermined investor confidence in global markets, leading to significant equity market sell-offs and renewed demand for the safety of U.S. Treasury bonds. At period-end, many investors wondered whether the situation in the EMU, and Greece in particular, would lead to a wider contagion around the world. NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Not part of the annual report | 1 Table of Contents Globally, overall inflation remained tame during the year under review. In the U.S., Chairman Bernanke began to prepare markets for the unwinding of the Feds accommodative policy and the exit strategy for its lending and liquidity facilities. On February18, 2010, the Fed raised the largely symbolic discount rate to 0.75%. This first tightening move was designed to encourage banks to borrow short-term funds from money markets rather than the central bank. At the end of March2010, the Fed ended its year-long program of buying agency mortgage-backed securities. The municipal bond market experienced a healthy rebound in the 12-month period under review; the Barclays Capital (BC)Municipal Bond Index returned +8.52%, and securities with maturities 22years and longer, which make up a substantial portion of the portfolios, returned +13.53%.1 Although it looked as if the banking and financial crisis may have turned the corner and economic recovery was under way, we think a note of caution is still warranted. We believe such areas of the economy as employment, housing, state and local government budgets, and the finance and banking sector will continue to face challenges as the economy grows unevenly out of the recession. Another area of concern is the large, projected federal budget deficit and its potential long-term effect on interest rates and economic growth. We believe it is especially important during uncertain times to keep a clear head and long-term outlook and to consult with your financial advisor. Your financial advisor can review your portfolio and help you reassess your needs, goals and risk tolerance. We firmly believe that most people benefit from professional advice, and that advice is invaluable as investors navigate changing market conditions. Franklin Municipal Securities Trusts annual report goes into greater detail about municipal bond market conditions during the period. In addition, you will find performance data, financial information and discussions from the portfolio managers. Please remember that all securities markets fluctuate, as do mutual fund share prices. Municipal bonds can provide tax-free income and diversification from equities. Despite periods of volatility, municipal bonds have a solid long-term record of performance, driven mostly by their income component. 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1)is proprietary to Morningstar and/or its content providers; (2)may not be copied or distributed; and (3)is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. STANDARD & POORS® , S&P® and S&P 500® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The BC Municipal Long Bond Index is the long (22+ years) component of the BC Municipal Bond Index. 2 | Not part of the annual report Table of Contents Please check our website at franklintempleton.com for special portfolio manager commentary. Although market conditions are constantly changing, we remain committed to our disciplined strategy as we manage the Funds, keeping in mind the trust you have placed in us. We appreciate your confidence and encourage you to contact us when you have questions about your Franklin Templeton tax-free investment. Sincerely, Charles B. Johnson Chairman Franklin Municipal Securities Trust Sheila Amoroso Rafael R. Costas Jr. Senior Vice Presidents and Co-Directors Franklin Municipal Bond Department This letter reflects our analysis and opinions as of May31, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Not part of the annual report | 3 Table of Contents Annual Report Municipal Bond Market Overview During the 12months ended May31, 2010, the municipal bond market delivered solid returns to investors, as the Barclays Capital (BC)Municipal Bond Index posted a total return of +8.52%.1 In contrast, the U.S. Treasury market trailed the tax-exempt market during this reporting period with a +4.50% total return as measured by the BC U.S. Treasury Index.2 Despite municipal bonds relative strength, many tax-free bonds retained their pre-tax yield advantage over Treasuries. As of May31, 2010, the 4.93% yield of the BC Municipal Bond Index: Long Component exceeded the 4.00% yield of the BC U.S. Treasury Index: Long Component.3 Investors continued to purchase municipal bond mutual fund shares even though budgetary pressures at state and local levels and concerns regarding some issuers abilities to repay debt were well publicized. Many municipal bonds were re-rated during the period due to a changing economic landscape, rating downgrades of bond insurers, and reconciliation between corporate and municipal rating scales. Moodys Investors Service and Fitch recalibrated ratings for many state and local government issuers to bring them in line with corporate and sovereign ratings. In some cases, these changes resulted in as much as a three-notch rating increase. These positive rating actions coupled with a long-term default rate for investment-grade municipal bonds of less than 1% helped remind investors of the asset classs historical underlying credit strength.4 Investor interest also increased for lower investment-grade and speculative-grade issues during the 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1)is proprietary to Morningstar and/or its content providers; (2)may not be copied or distributed; and (3)is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. 2. Source: © 2010 Morningstar. The BC U.S. Treasury Index is the U.S. Treasury component of the U.S. Government Index and covers public obligations of the U.S. Treasury with a remaining maturity of one year or more. 3. Source: © 2010 Morningstar. The BC Municipal Bond Index: Long Component is the long (22+ years) component of the BC Municipal Bond Index. The BC U.S. Treasury Index: Long Component is the long component of the BC U.S. Treasury Index and covers public obligations of the U.S. Treasury with a remaining maturity of 10years or more. 4. Source: Moodys Investors Service, Special Comment: U.S. Municipal Bond Defaults and Recoveries, 1970-2009, February2010. 4| Annual Report Table of Contents reporting period, which drove up the BC Baa Municipal Bond Index 13.69% and the BC Municipal Bond High Yield Index 21.01%, compared with the BC Aaa Municipal Bond Indexs +5.84% total return.5 The American Recovery and Reinvestment Act of February2009 allowed municipalities to issue taxable bonds and receive a 35% federal government subsidy for all coupon payments distributed to investors for the life of the bonds. This subsidy enabled municipalities to borrow significantly below their after-tax cost in the traditional tax-exempt municipal bond market. In May2010, the House of Representatives modified and approved certain provisions of the Act. If these modifications become law, municipalities would continue to receive a subsidy for their taxable borrowing at 32% starting in 2011 and 30% in 2012. New-issue supply decreased to $103.5billion in first quarter 2010 from $120.8billion in fourth quarter 2009.6 Of the $103.5billion in issuance, $33.7 billion, or 32.5%, was issued in the form of taxable municipals.6 This decrease in tax-free supply, at a time when many observers believed taxes are likely to rise in the future, supported the municipal bond markets strong performance. We continued to believe these new, subsidized, taxable municipal bonds, known as Build America Bonds, may suppress future supply of tax-exempt municipal bonds as long as the government permits their use. Given the various ratings changes, the relatively steep yield curve, and the reduced tax-exempt supply during the reporting period, we looked for opportunities to keep the portfolios fully invested in longer term bonds. The foregoing information reflects our analysis and opinions as of May31, 2010. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 5. Source: © 2010 Morningstar. The BC Baa Municipal Bond Index is the Baa credit quality component of the BC Municipal Bond Index. The BC Municipal Bond High Yield Index consists of bonds that are nonrated or rated Ba1 or below. They must have an outstanding par value of at least $3million and be issued as part of a transaction of at least $20million. The bonds must be dated after 12/31/90 and must be at least one year from their maturity date. The BC Aaa Municipal Bond Index is the Aaa credit quality component of the BC Municipal Bond Index. 6. Source: Thomson Reuters. Annual Report | 5 Table of Contents Franklin California High Yield Municipal Fund Your Funds Goals and Main Investments: Franklin California High Yield Municipal Fund seeks to provide a high level of income exempt from federal and California personal income taxes by investing at least 80% of its net assets in municipal securities, including higher yielding, lower rated securities, that pay interest free from such taxes.1 Its secondary goal is capital appreciation. Credit Quality Breakdown* Franklin California High Yield Municipal Fund Based on Total Long-Term Investments as of 5/31/10** * Standard & Poors (S&P) is the primary independent rating agency; Moodys is the secondary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest)to Below Investment Grade (lowest). ** Does not include short-term investments and other net assets. Ratings Moody  s Internal AAA or Aaa  % AA or Aa %  A % % BBB or Baa % % Below Investment Grade % % Total % % We are pleased to bring you Franklin California High Yield Municipal Funds annual report for the fiscal year ended May31, 2010. 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 30. 6 | Annual Report Table of Contents Dividend Distributions* Franklin California High Yield Municipal Fund Dividend per Share Month Class A Class B Class C Advisor Class June2009 4.27 cents 3.93 cents 3.92 cents 4.33 cents July2009 4.27 cents 3.93 cents 3.92 cents 4.33 cents August2009 4.27 cents 3.93 cents 3.92 cents 4.33 cents September2009 4.30 cents 3.91 cents 3.90 cents 4.38 cents October2009 4.30 cents 3.91 cents 3.90 cents 4.38 cents November2009 4.30 cents 3.91 cents 3.90 cents 4.38 cents December2009 4.20 cents 3.74 cents 3.74 cents 4.28 cents January2010 4.20 cents 3.74 cents 3.74 cents 4.28 cents February2010 4.20 cents 3.74 cents 3.74 cents 4.28 cents March2010 4.24 cents 3.80 cents 3.80 cents 4.32 cents April2010 4.24 cents 3.80 cents 3.80 cents 4.32 cents May2010 4.24 cents 3.80 cents 3.80 cents 4.32 cents * Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds ClassA share price, as measured by net asset value, increased from $8.42 on May 31, 2009, to $9.40 on May31, 2010. The Funds ClassA shares paid dividends totaling 50.89 cents per share for the reporting period.2 The Performance Summary beginning on page 11 shows that at the end of this reporting period the Funds ClassA shares distribution rate was 5.18% based on an annualization of the current 4.24 cent per share monthly dividend and the maximum offering price of $9.82 on May31, 2010. An investor in the 2010 maximum combined effective federal and California personal income tax bracket of 41.21% would need to earn a distribution rate of 8.81% from a taxable investment to match the Funds ClassA tax-free distribution rate. For the Funds ClassB, C and Advisor shares performance, please see the Performance Summary. During the period under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline slightly. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800)342-5236 for most recent month-end performance. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 7 Table of Contents Portfolio Breakdown Franklin California High Yield Municipal Fund 5/31/10 % of Total Long-Term Investments * Tax-Supported % Hospital & Health Care % Transportation % General Obligation % Prerefunded % Other Revenue % Higher Education % Utilities % Housing % Subject to Government Appropriations % * Does not include short-term investments and other net assets. State Update Californias large, diverse and wealthy economy  the eighth largest in the world  has a gross state product of $1.8 trillion and is responsible for 13% of U.S. gross domestic product.3 However, during the year under review, the states economy remained weak and was not expected to experience an economic rebound sooner than the nation as a whole. The state unemployment rate rose sharply from 11.3% in May2009 to 12.4% by May2010, well above the 9.7% national rate at period-end.4 Some positive trends that may bode well for Californias growth prospects are its well-educated workforce, capacity to attract venture capital, prominence in the growing biotechnology and alternative energy industries, and stabilizing real estate market. In addition, the state experienced a significant rebound in manufacturing activity in 2010s first quarter, while construction activity picked up but did not return to prerecession levels. Limited fiscal flexibility, a difficult political environment and weak revenue collections made the state financially vulnerable during the recent downturn. Approval by two-thirds of the legislature is required to pass a budget and the governor needs legislative consent to raise revenues or order spending cuts. Additionally, voter approval is required to issue general obligation or deficit bonds. In July2009, Governor Schwarzenegger signed an amended budget passed by the California Senate and General Assembly. The budget closed a gap of more than $24billion through cuts, raids on local funds, accounting maneuvers and one-time revenues.3 Since that time, the projected current-year budget gap increased. In response, the governor declared a state fiscal emergency and called the legislature into special sessions to address the gaps. Despite a positive trend of higher-than-anticipated tax revenues from December2009 through March 2010, revenues fell short of expectations again in April. As the budget moved further out of balance, by mid-May the governor sought to eliminate a revised, $19.1billion budget gap for the 2010-11 fiscal year.5 Under a fresh round of austerity measures, he proposed elimination of the states welfare-to-work program (CalWORKS), slashing by 60% all mental health programs at the county level, the appropriation of $880million from state transportation projects, and imposition of an across-the-board wage cut of 10% for all state workers.6 State parks and K-12 education spending would be spared, and tax increases would not be implemented to bolster Californias finances under the new plan. 3. Source: Moodys Investors Service, New Issue: Moodys Assigns Baa1 to up to $2B State of California General Obligation Bonds; Outlook is Stable, 2/24/10. 4. Source: Bureau of Labor Statistics. 5. Source: California State Controllers Office, www.sco.ca.gov. 6. Source: The San Francisco Chronicle, Californias Painful Budget Revision, 5/15/10. 8 | Annual Report Table of Contents Californias tax-supported debt increased substantially during the fiscal year and was seventh-highest among the 50 states at $2,362 per capita or 5.6% of personal income, compared with the $936 and 2.5% national medians.7 In total, the state increased its debt burden 31% in 2009 on a year-over-year basis.7 Moreover, with California implementing a long-term strategic plan including voter-authorized projects necessary to support ongoing economic growth, its debt burden is likely to rise in the next few years. Although there were signs Californias recession was lifting, the negative impact on municipal credit continued in tandem with the states persistent revenue deterioration, increased spending pressures and depletion of reserve funds. During the period, independent credit rating agency Moodys Investors Service assigned Californias general obligation bonds an A1 rating with a negative outlook.8 Although Moody judges obligations rated A1 as upper-medium grade and subject to low credit risk, it was nonetheless the worst rating assigned to any U.S. state, suggesting a susceptibility to credit impairment over the long term.8 The rating and outlook reflected the budgetary shortfalls the state faced, as well as possible liquidity strains resulting from such shortfalls, particularly if the legislature fails to enact timely solutions. In addition, Moodys expects state legislators will address any further challenges to its budgetary balance and liquidity without another major cash crisis. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, our portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Our value-oriented philosophy of investing primarily for income, combined with a relatively steep municipal yield curve compared to Treasuries, favored longer term bonds during the reporting period. Consequently, we sought to remain fully invested in bonds typically ranging from 15 to 30 years in maturity 7. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May 2010. 8. This does not indicate Moodys rating of the Fund. Annual Report | 9 Table of Contents with good call features. Furthermore, by focusing on relative value and attractive credit spreads, especially in California, we were able to find attractive investment opportunities in this volatile market. We intend to maintain our conservative, buy-and-hold investment strategy, as we attempt to provide shareholders with high, current, tax-free income. Thank you for your continued participation in Franklin California High Yield Municipal Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 10 | Annual Report Table of Contents Performance Summary as of 5/31/10 Franklin California High Yield Municipal Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FCAMX) Change 5/31/10 5/31/09 Net Asset Value (NAV) + $0.98 $ $ Distributions (6/1/095/31/10) Dividend Income $ Class B (Symbol: FBCAX) Change 5/31/10 5/31/09 Net Asset Value (NAV) + $1.00 $ $ Distributions (6/1/095/31/10) Dividend Income $ Class C (Symbol: FCAHX) Change 5/31/10 5/31/09 Net Asset Value (NAV) + $0.99 $ $ Distributions (6/1/095/31/10) Dividend Income $ Advisor Class (Symbol: FVCAX) Change 5/31/10 5/31/09 Net Asset Value (NAV) + $1.00 $ $ Distributions (6/1/095/31/10) Dividend Income $ Annual Report | 11 Table of Contents Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. ClassA: 4.25% maximum initial sales charge; ClassB: contingent deferred sales charge (CDSC)declining from 4% to 1% over six years, and eliminated thereafter; ClassC: 1% CDSC in first year only; Advisor Class: no sales charges. Class A 1-Year 5-Year 10-Year Cumulative Total Return1 +18.11 % +17.00 % +68.15 % Average Annual Total Return2 +13.14 % +2.30 % +4.88 % Avg. Ann. Total Return (6/30/10)3 +14.17 % +2.15 % +4.73 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Class B 1-Year 5-Year 10-Year Cumulative Total Return1 +17.64 % +13.90 % +61.13 % Average Annual Total Return2 +13.64 % +2.31 % +4.78 % Avg. Ann. Total Return (6/30/10)3 +14.50 % +2.13 % +4.76 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Class C 1-Year 5-Year 10-Year Cumulative Total Return1 +17.51 % +13.88 % +59.22 % Average Annual Total Return2 +16.51 % +2.63 % +4.76 % Avg. Ann. Total Return (6/30/10)3 +17.63 % +2.48 % +4.62 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Advisor Class8 1-Year 5-Year 10-Year Cumulative Total Return1 +18.47 % +17.63 % +69.06 % Average Annual Total Return2 +18.47 % +3.30 % +5.39 % Avg. Ann. Total Return (6/30/10)3 +19.35 % +3.12 % +5.24 % Distribution Rate4 % Taxable Equivalent Distribution Rate5 % 30-Day Standardized Yield6 % Taxable Equivalent Yield5 % Total Annual Operating Expenses7 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800)342-5236 . 12 | Annual Report Table of Contents Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Average Annual Total Return Class A 5/31/10 1-Year +13.14 % 5-Year +2.30 % 10-Year +4.88 % Average Annual Total Return Class B 5/31/10 1-Year +13.64 % 5-Year +2.31 % 10-Year +4.78 % Annual Report | 13 Table of Contents Performance Summary (continued) Average Annual Total Return Class C 5/31/10 1-Year +16.51 % 5-Year +2.63 % 10-Year +4.76 % Average Annual Total Return Advisor Class8 5/31/10 1-Year +18.47 % 5-Year +3.30 % 10-Year +5.39 % 14 | Annual Report Table of Contents Performance Summary (continued) Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. In general, an investor is paid a higher yield to assume a greater degree of credit risk. The Funds prospectus also includes a description of the main investment risks. ClassB: These shares have higher annual fees and expenses than ClassA shares. ClassC: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than ClassA shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes B, C and Advisor) per share on 5/31/10. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/24/09 for the maximum combined effective federal and California state personal income tax bracket of 41.21%, based on the federal income tax rate of 35.00%. 6. The 30-day standardized yield for the 30days ended 5/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 11/15/06, the Fund began offering Advisor class shares, which do not have sales charges or a Rule12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a)For periods prior to 11/15/06, a restated figure is used based upon the Funds ClassA performance, excluding the effect of ClassAs maximum initial sales charge, but reflecting the effect of the ClassA Rule12b-1 fees; and (b)for periods after 11/14/06, actual Advisor class performance is used reflecting all charges and fees applicable to that class. Since 11/15/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +8.25% and +2.27%. 9. Source: © 2010 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 15 Table of Contents Your Funds Expenses Franklin California High Yield Municipal Fund As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads)on Fund purchases; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 16 | Annual Report Table of Contents Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 12/1/09 Value 5/31/10 Period* 12/1/095/31/10 ClassA Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ ClassB Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ ClassC Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; B: 1.18%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 17 Table of Contents Franklin Tennessee Municipal Bond Fund Your Funds Goal and Main Investments: Franklin Tennessee Municipal Bond Fund seeks to maximize income exempt from federal and Tennessee personal income taxes, consistent with prudent investing and the preservation of capital, by investing at least 80% of its net assets in investment grade municipal securities that pay interest free from such taxes.1 Credit Quality Breakdown* Franklin Tennessee Municipal Bond Fund Based on Total Long-Term Investments as of 5/31/10** * Standard & Poors (S&P) is the primary independent rating agency; Moodys is the secondary rating agency. Securities not rated by an independent rating agency are assigned comparable internal ratings. Ratings for securities not rated by S&P are in the table below. The letter ratings are provided to indicate the creditworthiness of the Funds bond holdings and generally can range from AAA or Aaa (highest)to Below Investment Grade (lowest). ** Does not include short-term investments and other net assets. Ratings Moodys Internal AAA or Aaa %  AA or Aa % % A %  BBB or Baa % % Total % % We are pleased to bring you Franklin Tennessee Municipal Bond Funds annual report for the fiscal year ended May31, 2010. 1. The Fund may invest as much as 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid the imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 44. 18 | Annual Report Table of Contents Performance Overview The Funds ClassA share price, as measured by net asset value, increased from $10.99 on May31, 2009, to $11.35 on May31, 2010. The Funds ClassA shares paid dividends totaling 44.36 cents per share for the reporting period.2 The Performance Summary beginning on page 22 shows that at the end of this reporting period the Funds ClassA shares distribution rate was 3.65%. An investor in the 2010 maximum combined effective federal and Tennessee personal income tax bracket of 38.90% would need to earn a distribution rate of 5.97% from a taxable investment to match the Funds ClassA tax-free distribution rate. During the period under review, renewed investor interest in municipal bonds and limited new-issue supply tended to reduce the Funds income, which caused dividends to decline. State Update During the year under review, Tennessee struggled to recover from the effects of the national recession. The states manufacturing-reliant economy and employment base continued to be heavily dependent on the struggling auto industry. In November2009, the local unemployment rate reached a peak of 10.7%, and held steady before making modest declines beginning in March2010 after federal stimulus measures began to take hold.3 On May 1 and 2, 2010, however, just as consumer confidence had begun to rebound, powerful thunderstorms drenched the state with heavy rains. The resulting flood was among the worst natural disasters in Tennessee history, and the extent of the damage will be determined as the costs of reconstruction and cleanup become more apparent. Governor Phil Bredesen pledged state funds to local governments for flood and storm damage, and the U.S. Labor Department announced it would provide disaster unemployment assistance and funds to create temporary jobs to help with the cleanup effort. Tennessees sales and use tax collections were expectedly bleak in fiscal year 2009, and a $1.1 billion budget shortfall was bridged with expenditure cuts, federal aid and use of some of the states rainy day fund.4 In June2009, lawmakers adopted a preliminary budget for fiscal year 2010 that was balanced by use of base reductions, federal stimulus money and use of rainy-day reserves. At period-end, however, lawmakers were unable to resolve almost $150million in differences in the $28billion budget and negotiations broke down in the state Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800)342-5236 for most recent month-end performance. Dividend Distributions* Franklin Tennessee Municipal Bond Fund ClassA Month Dividend per Share June2009 3.80 cents July2009 3.80 cents August2009 3.80 cents September2009 3.80 cents October2009 3.80 cents November2009 3.70 cents December2009 3.70 cents January2010 3.70 cents February2010 3.70 cents March2010 3.60 cents April2010 3.60 cents May2010 3.60 cents * Assumes shares were purchased and held for the entire accrual period, which differs from the calendar month. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Standard & Poors, Tennessee; General Obligation, RatingsDirect, 11/16/09. Annual Report | 19 Table of Contents Portfolio Breakdown Franklin Tennessee Municipal Bond Fund 5/31/10 % of Total Long-Term Investments * Utilities %** Hospital & Health Care % General Obligation % Higher Education % Prerefunded % Transportation % Housing % Other Revenue Bonds % Tax-Supported % * Does not include short-term investments and other net assets. ** The Fund may invest more than 25% in municipal securities that finance similar types of projects such as utilities. A change that affects one project may affect all similar projects, thereby increasing market risk. senate, largely over the use of state funds for special interest projects and the governors proposed bonus for state employees.5 Tennessees net tax-supported debt as a percentage of personal income was 0.9% and debt per capita was $318, compared with the national medians of 2.5% and $936.6 Independent credit rating agency Moodys Investors Service assigned Tennessees general obligation debt an Aaa rating with a stable outlook.7 This rating reflected the states maintenance of budgetary reserves and historically moderate debt levels. The flooding could have limited impact on the states credit quality in the near term and more significant impact in the long term. Tennessees near-term credit quality may be supported by a combination of federal and state disaster aid. The flooding could potentially damage the states long-term credit quality by slowing down the extent of job creation, retail activity and home building. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to invest in investment grade municipal securities. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. As we invest during different interest rate environments, the Funds portfolio becomes progressively more diversified with a broad range of securities. This broad diversification may help mitigate interest rate risk. We do not use leverage or exotic derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally seek to stay fully invested to help maximize income distribution. Managers Discussion Our value-oriented philosophy of investing primarily for income and a positive sloping municipal yield curve favored the use of longer term bonds during the reporting period. Consistent with our strategy, we sought to remain fully invested in bonds generally ranging from 20 to 30years in maturity with good call features. We took advantage of strong retail demand for highly rated essential service bonds, and sold some AA- and AAA-rated securities that were purchased in a lower municipal bond interest rate environment. Seeking to provide shareholders with high, current, tax-free income, the proceeds were reinvested in securities with current coupons with better call protection in a 5. Source: www.tennessean.com, State Budget Negotiations Break Down, 5/27/10. 6. Source: Moodys Investors Service, Special Comment: 2010 State Debt Medians Report, May2010. 7. This does not indicate Moodys rating of the Fund. 20 | Annual Report Table of Contents higher interest rate environment. We found value in some credit-driven securities (rated between AA and A) as credit spreads widened to the point where we felt investors were being adequately compensated for higher credit risk. We intend to maintain our conservative, buy-and-hold investment strategy as we attempt to provide shareholders with high, current, tax-free income. Thank you for your continued participation in Franklin Tennessee Municipal Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May31, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 21 Table of Contents Performance Summary as of 5/31/10 Franklin Tennessee Municipal Bond Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRTIX) Change 5/31/10 5/31/09 Net Asset Value (NAV) +$0.36 $ $ Distributions (6/1/095/31/10) Dividend Income $ Performance1 Cumulative total return excludes the sales charge. Average annual total returns include the maximum sales charge. ClassA: 4.25% maximum initial sales charge. Class A 1-Year 5-Year 10-Year Cumulative Total Return2 +7.44 % +21.38 % +75.30 % Average Annual Total Return3 +2.86 % +3.05 % +5.32 % Avg. Ann. Total Return (6/30/10)4 +3.55 % +2.98 % +5.00 % Distribution Rate5 % Taxable Equivalent Distribution Rate6 % 30-Day Standardized Yield7 % Taxable Equivalent Yield6 % Total Annual Operating Expense8 Without Waiver % With Waiver % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800)342-5236 . The investment manager and administrator have contractually agreed to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Fund so that common expenses (i.e., a combination of investment management fees, fund administration fees, and other expenses, but excluding Rule12b-1 fees of the Fund) do not exceed 0.60%, (other than certain nonroutine expenses or costs, including those relating to litigation, indemnification, reorganizations and liquidations) until 9/30/10. 22 | Annual Report Table of Contents Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment1 Total return represents the change in value of an investment over the periods shown. It includes the maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Average Annual Total Return Class A 5/31/10 1-Year +2.86 % 5-Year +3.05 % 10-Year +5.32 % Endnotes Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Since the Fund concentrates its investments in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and administrator had not waived fees, the Funds distribution rate and total return would have been lower, and yield for the period would have been 3.21%. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the current 3.60 cent per share monthly dividend and the maximum offering price of $11.85 per share on 5/31/10. 6. Taxable equivalent distribution rate and yield assume the published rates as of 12/24/09 for the maximum combined effective federal and Tennessee state personal income tax rate of 38.90%, based on the federal income tax rate of 35.00%. 7. The 30-day standardized yield for the 30days ended 5/31/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Source: © 2010 Morningstar. The BC Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the U.S. Bureau of Labor Statistics, is a commonly used measure of the inflation rate. Annual Report | 23 Table of Contents Your Funds Expenses Franklin Tennessee Municipal Bond Fund As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads)on Fund purchases; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 24 | Annual Report Table of Contents Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 12/1/09 Value 5/31/10 Period* 12/1/095/31/10 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.70%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 25 Table of Contents Franklin Municipal Securities Trust Financial Highlights Franklin California High Yield Municipal Fund Year Ended May 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations ) ) Less distributions from net investment income ) Redemption feesc   d  d   d Net asset value, end of year $ Total returne % )% )% % % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 26 | The accompanying notes are an integral part of these financial statements. | Annual Report Table of Contents Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Year Ended May 31, Class B Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations ) ) Less distributions from net investment income ) Redemption feesc   d  d   d Net asset value, end of year $ Total returne % )% )% % % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 27 Table of Contents Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Year Ended May 31, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) Total from investment operations ) ) Less distributions from net investment income ) Redemption feesc   d  d   d Net asset value, end of year $ Total returne % )% )% % % Ratios to average net assets Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 28 | The accompanying notes are an integral part of these financial statements. | Annual Report Table of Contents Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Year Ended May 31, Advisor Class 2007a Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsb : Net investment incomec Net realized and unrealized gains (losses) Total from investment operations ) ) Less distributions from net investment income ) Redemption feesd   e  e  Net asset value, end of year $ Total returnf % )% )% % Ratios to average net assets g Expenses % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a For the period November15, 2006 (effective date) to May31, 2007. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. Annual Report | The accompanying notes are an integral part of these financial statements. | 29 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds 95.7% California 93.0% ABAG 1915 Act Special Assessment, Windemere Ranch AD 1999-1, Pre-Refunded, 6.20%, 9/02/20 $ $ 6.30%, 9/02/25 ABAG Finance Authority for Nonprofit Corps. Revenue, Elder Care Alliance, California Mortgage Insured, 5.60%, 8/15/34 Hamlin School, 5.00%, 8/01/37 Windemere Ranch Financing Program, Sub SeriesB, 5.00%, 9/02/27 Windemere Ranch Financing Program, Sub SeriesB, 5.00%, 9/02/34 Alameda CFD No.2 Special Tax, Refunding, 6.125%, 9/01/16 Alameda PFA Local Agency Revenue Special Tax, CFD No.1, SeriesA, 6.70%, 8/01/12 7.00%, 8/01/19 Aliso Viejo CFD No.2005-01 Special Tax, Glenwood at Aliso Viejo, 5.875%, 9/01/27 American Canyon Financing Authority Infrastructure Revenue Special Assessment, American Canyon Road East, 5.00%, 9/02/25 5.00%, 9/02/30 5.10%, 9/02/35 Anaheim RDA Tax Allocation, Merged Redevelopment Project Area, Refunding, SeriesA, AGMC Insured, 5.00%, 2/01/31 Artesia RDA Tax Allocation, Artesia Redevelopment Project Area, 5.50%, 6/01/42 Artesia Redevelopment Project Area, 5.70%, 6/01/42 Housing Set-Aside, Artesia Redevelopment Project Area, 7.70%, 6/01/46 Avenal PFAR, Refunding, 5.00%, 9/01/30 9/01/36 Azusa Special Tax, CFD No.2005-1, Improvement Area 1, 5.00%, 9/01/27 Escrow, CFD No.2005-1, Improvement Area 1, 5.00%, 9/01/37 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/31 Beaumont Financing Authority Local Agency Revenue, SeriesB, 5.35%, 9/01/28 SeriesB, 5.40%, 9/01/35 SeriesC, 5.45%, 9/01/27 SeriesC, 5.50%, 9/01/29 SeriesC, 5.50%, 9/01/35 SeriesC, 5.50%, 9/01/35 Brentwood Infrastructure Financing Authority Infrastructure Revenue, CIFP, Series1, 5.00%, 9/02/25 5.125%, 9/02/30 5.15%, 9/02/35 Buena Park Community RDA Tax Allocation, Consolidated Redevelopment Project, 6.25%, 9/01/35 California City RDA Tax Allocation Revenue, Refunding, SeriesA-1, 7.75%, 9/01/34 30 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California County Tobacco Securitization Agency Tobacco Revenue, Asset-Backed, Gold Country Funding Corp., Refunding, 5.25%, 6/01/46 $ $ Los Angeles County Security, zero cpn. to 12/01/10, 5.70% thereafter, 6/01/46 California Educational Facilities Authority Revenue, College and University Financing Program, 5.00%, 2/01/30 College and University Financing Program, 5.00%, 2/01/37 College and University Financing Program, Refunding, 5.00%, 2/01/26 Pooled College and University, SeriesB, Pre-Refunded, 6.625%, 6/01/20 University of Redlands, SeriesA, 5.125%, 8/01/38 California Health Facilities Financing Authority Revenue, Kaiser Permanente, SeriesA, ETM, 5.40%, 5/01/28 Providence Health and Services, Refunding, SeriesC, 6.50%, 10/01/33 Sutter Health, SeriesA, 5.25%, 11/15/46 California Municipal Finance Authority COP, 5.25%, 2/01/24 5.375%, 2/01/29 Community Hospitals of Central California, 5.25%, 2/01/27 Community Hospitals of Central California, 5.25%, 2/01/46 California Municipal Finance Authority Revenue, Biola University, Refunding, 5.625%, 10/01/23 Biola University, Refunding, 5.80%, 10/01/28 Biola University, Refunding, 5.875%, 10/01/34 Harbor Regional Center Project, 8.50%, 11/01/39 Kern Regional Center Project, SeriesA, 7.50%, 5/01/39 Loma Linda University, 5.00%, 4/01/37 Southwest Community Health Center, California Mortgage Insured, 6.125%, 2/01/40 University Students Cooperative Associates, 5.00%, 4/01/37 California PCFA Solid Waste Disposal Revenue, Keller Canyon Landfill Co. Project, 6.875%, 11/01/27 California State GO, FGIC Insured, 6.00%, 8/01/19 Various Purpose, 6.00%, 11/01/39 Various Purpose, Refunding, 5.50%, 3/01/40 California State Public Works Board Lease Revenue, Department of Mental Health, Coalinga, SeriesA, 5.125%, 6/01/29 California Statewide CDA, COP, Catholic Healthcare West, Pre-Refunded, 6.50%, 7/01/20 California Statewide CDA Assisted Living Facilities Revenue, Hollenbeck Palms/Magnolia, SeriesA, Radian Insured, 4.50%, 2/01/27 California Statewide CDA Revenue, American Baptist Home West, Refunding, 6.25%, 10/01/39 a Bentley School, Refunding, 6.75%, 7/01/32 California Baptist University, Refunding, SeriesA, 5.40%, 11/01/27 California Baptist University, Refunding, SeriesA, 5.50%, 11/01/38 Catholic Healthcare West, SeriesC, 5.625%, 7/01/35 CHF-Irvine LLC, UCI East Campus Apartments, Phase II, 5.75%, 5/15/32 Drew School, Refunding, 5.30%, 10/01/37 Annual Report | 31 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California Statewide CDA Revenue, (continued) Elder Care Alliance, SeriesA, Pre-Refunded, 8.00%, 11/15/22 $ $ Elder Care Alliance, SeriesA, Pre-Refunded, 8.25%, 11/15/32 Eskaton Village Grass Valley, Pre-Refunded, 8.25%, 11/15/31 Henry Mayo Newhall Memorial Hospital, SeriesB, California Mortgage Insured, 5.20%, 10/01/37 Kaiser Permanente, SeriesB, 5.25%, 3/01/45 Lancer Educational Student Housing Project, 5.625%, 6/01/33 Methodist Hospital of Southern California Project, FHA Insured, 6.75%, 2/01/38 Monterey Institute International, 5.50%, 7/01/31 Presidio Hill School, 6.875%, 8/01/32 Prospect Sierra School, Pre-Refunded, 6.75%, 9/01/32 Seven Hills School, 6.50%, 8/01/31 Thomas Jefferson School of Law, Refunding, SeriesA, 7.25%, 10/01/38 Thomas Jefferson School of Law Project, Pre-Refunded, 7.75%, 10/01/31 ValleyCare Health System, Refunding, SeriesA, 5.00%, 7/15/22 ValleyCare Health System, Refunding, SeriesA, 5.125%, 7/15/31 California Statewide CDA Special Tax Revenue, CFD 2007-1, Orinda, 6.00%, 9/01/29 Capistrano USD, CFD Special Tax, No.05-1, Rancho Madrina, 5.25%, 9/01/34 Cathedral City 1915 Act Special Assessment, Limited Obligation, Cove ID No.04-02, 5.05%, 9/02/35 Ceres USD, GO, Capital Appreciation, Electric of 2008, SeriesA, zero cpn., 8/01/39 8/01/40 Chatom USD, GO, Election of 2006, Capital Appreciation, SeriesC, XLCA Insured, zero cpn., 8/01/47 Chino CFD Special Tax, No.03-1, 5.875%, 9/01/33 No.03-3, Improvement Area 1, 5.70%, 9/01/29 No.03-3, Improvement Area 1, 5.75%, 9/01/34 Chula Vista Special Tax, CFD No.01-1, Improvement Area B, San Miguel Ranch, 5.45%, 9/01/36 CFD No.12-I, McMillin Otay Ranch, 5.25%, 9/01/30 CFD No.12-I, McMillin Otay Ranch, 5.25%, 9/01/36 Clovis USD, GO, Capital Appreciation, Election of 2004, SeriesA, NATL RE, FGIC Insured, zero cpn., 8/01/27 8/01/28 Compton Community College District GO, Election of 2002, SeriesB, 6.625%, 8/01/27 6.75%, 8/01/34 Compton USD, GO, Election of 2002, SeriesC, AMBAC Insured, 5.00%, 6/01/31 Corona CFD No.2001-2 Special Tax, Improvement Areas Nos. 1 and 2, SeriesA, 6.25%, 9/01/32 Corona CFD No.2003-2 Special Tax, Highlands Collection, 5.15%, 9/01/34 5.20%, 9/01/34 32 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Corona-Norco USD, PFA Special Tax Revenue, SeriesB, 5.00%, 9/01/26 $ $ 9/01/36 Corona-Norco USD Special Tax, CFD No.04-1, 5.00%, 9/01/24 CFD No.04-1, 5.20%, 9/01/36 SeriesA, 5.35%, 9/01/26 SeriesA, 5.40%, 9/01/36 Cotati South Sonoma Business Park AD Special Assessment, Improvement, 6.50%, 9/02/33 Daly City Housing Development Finance Agency Mobile Home Park Revenue, Franciscan Mobile, sub. bond, Refunding, SeriesB, 5.85%, 12/15/47 Del Mar Race Track Authority Revenue, 5.00%, 8/15/25 Duarte RDA Tax Allocation, Capital Appreciation, Merged Redevelopment Project, ETM, zero cpn., 12/01/28 Eastern California Municipal Water District CFD No.2003-15, Special Tax, Morgan Valley, SeriesA, 5.20%, 9/01/37 El Dorado County Special Tax, CFD No.1992-1, 6.125%, 9/01/16 CFD No.2001-1, 5.35%, 9/01/35 CFD No.2005-1, 5.00%, 9/01/21 CFD No.2005-1, 5.15%, 9/01/25 CFD No.2005-1, 5.25%, 9/01/35 El Monte Water Authority Revenue, Refunding, AMBAC Insured, 5.00%, 9/01/31 9/01/36 El Rancho USD, GO, Capital Appreciation, Election of 2003, NATL RE, FGIC Insured, zero cpn., 8/01/29 Escondido Revenue COP, SeriesA, FGIC Insured, Pre-Refunded, 6.00%, 9/01/31 NATL RE, FGIC Insured, 6.00%, 9/01/31 Escondido Special Tax, CFD No.01, Eureka, 5.15%, 9/01/36 Fairfield CFD Special Tax, No.3, North Cordelia General Improvements, 6.00%, 9/01/32 9/01/37 Foothill/Eastern Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, zero cpn., 1/15/26 1/15/30 1/15/31 Garden Grove Housing Authority MFHR, Set-Aside Tax Increment, SeriesC, 6.70%, 7/01/24 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Asset-Backed, Senior SeriesA-1, 5.75%, 6/01/47 Asset-Backed, SeriesA-2, Pre-Refunded, 7.90%, 6/01/42 Asset-Backed, SeriesA-3, Pre-Refunded, 7.875%, 6/01/42 Capital Appreciation, Asset-Backed, Refunding, SeriesC, second sub., zero cpn., 6/01/47 Enhanced, Asset-Backed, SeriesA, AGMC Insured, 5.00%, 6/01/35 Annual Report | 33 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Hanford Joint UHSD, GO, Capital Appreciation, Election of 2004, SeriesB, AGMC Insured, zero cpn., 8/01/32 $ $ 8/01/33 8/01/35 Hartnell Community College District GO, Capital Appreciation, Election of 2002, SeriesD, zero cpn., 8/01/44 8/01/49 Huntington Beach CFD Special Tax Revenue, Grand Coast Resort, 6.45%, 9/01/31 a Imperial County Special Tax, CFD No.98-1, 6.45%, 9/01/17 6.50%, 9/01/31 Indio 1915 Act GO, AD No.1999-1, 7.125%, 9/02/20 AD No.2001-1, 6.50%, 9/02/26 Indio CFD Special Tax, 5.00%, 9/01/25 5.10%, 9/01/30 No.04-3, Terra Lago, Improvement Area 1, 5.15%, 9/01/35 Irvine 1915 Act Special Assessment, Limited Obligation, AD No.00-18, Group Five, 5.00%, 9/02/26 AD No.00-18, Group Five, Refunding, 5.00%, 9/02/29 AD No.03-19, Group Five, Refunding, 5.00%, 9/02/25 AD No.03-19, Group Four, 5.00%, 9/02/29 AD No.03-19, Group Three, 5.00%, 9/02/29 AD No.04-20, Group One, 5.00%, 9/02/25 AD No.04-20, Group One, 5.00%, 9/02/30 Irvine Special Tax, CFD No.2005-2, 5.25%, 9/01/36 Irvine USD Special Tax, CFD, 6.70%, 9/01/35 Jurupa Community Services District Special Tax, CFD No.7, SeriesA, 5.10%, 9/01/28 CFD No.7, SeriesA, 5.15%, 9/01/35 CFD No.11, SeriesA, 5.05%, 9/01/30 CFD No.11, SeriesA, 5.10%, 9/01/35 CFD No.12, SeriesA, 5.10%, 9/01/29 CFD No.12, SeriesA, 5.15%, 9/01/35 CFD No.17, SeriesA, 5.125%, 9/01/25 CFD No.17, SeriesA, 5.20%, 9/01/36 CFD No.18, Eastvale, SeriesA, 5.00%, 9/01/36 CFD No.19, Eastvale, SeriesA, 5.00%, 9/01/36 CFD No.30, SeriesA, 5.60%, 9/01/37 Lafayette RDA Tax Allocation, 5.75%, 8/01/32 Lake Elsinore 1915 Act Special Assessment, AD No.93-1, Limited Obligation, Refunding, 7.00%, 9/02/30 Lake Elsinore Special Tax, CFD No.2003-2, Canyon Hills, Improvement Area A, SeriesA, 5.85%, 9/01/24 CFD No.2003-2, Canyon Hills, Improvement Area A, SeriesA, 5.95%, 9/01/34 34 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lake Elsinore Special Tax, (continued) CFD No.2004-3, Rosetta Canyon, Improvement Area No.1, 5.10%, 9/01/22 $ $ CFD No.2004-3, Rosetta Canyon, Improvement Area No.1, 5.15%, 9/01/25 CFD No.2004-3, Rosetta Canyon, Improvement Area No.1, 5.25%, 9/01/30 CFD No.2004-3, Rosetta Canyon, Improvement Area No.1, 5.25%, 9/01/35 CFD No.2004-3, Rosetta Canyon, Improvement Area No.2, SeriesA, 5.20%, 9/01/26 CFD No.2004-3, Rosetta Canyon, Improvement Area No.2, SeriesA, 5.25%, 9/01/37 CFD No.2005-2, Aberhill Ranch, Improvement Area A, SeriesA, 5.45%, 9/01/36 CFD No.2006-2, Viscaya, SeriesA, 5.40%, 9/01/36 Lake Elsinore USD, CFD No.2001-1 Special Tax, Pre-Refunded, 6.30%, 9/01/33 Lancaster Financing Authority Tax Allocation Revenue, Redevelopment Project Nos. 5 and 6, Refunding, 5.40%, 2/01/29 5.60%, 2/01/34 Lancaster RDA Tax Allocation, Combined Redevelopment Project Areas, 6.875%, 8/01/34 8/01/39 Lee Lake Water District CFD No.1 Special Tax, Sycamore Creek, 6.50%, 9/01/24 5.25%, 9/01/28 5.30%, 9/01/35 Lee Lake Water District CFD No.3 Special Tax, Retreat, 5.875%, 9/01/27 Lincoln CFD No.2003-1 Special Tax, Pre-Refunded, 5.90%, 9/01/24 5.95%, 9/01/28 6.00%, 9/01/34 Lincoln PFA Special Tax Revenue, Sub SeriesB, 5.00%, 9/01/34 Loma Linda Hospital Revenue, Loma Linda University Medical Center, SeriesA, 5.00%, 12/01/21 Long Beach Bond Finance Authority Natural Gas Purchase Revenue, SeriesA, 5.00%, 11/15/29 5.50%, 11/15/37 Los Angeles County Sanitation Districts Financing Authority Revenue, Capital Projects, District No.14, Refunding, Sub SeriesB, NATL RE, FGIC Insured, 5.00%, 10/01/28 a Los Angeles MFR, Refunding, SeriesJ-2C, 8.50%, 1/01/24 Lynwood PFA Lease Revenue, 6.25%, 9/01/22 6.30%, 9/01/29 Lynwood PFA Tax Allocation, Alameda Project Area, 6.30%, 9/01/24 M-S-R Energy Authority Gas Revenue, SeriesB, 6.50%, 11/01/39 Menifee USD Special Tax, CFD No.2002-2, 6.05%, 9/01/26 6.10%, 9/01/34 Merced CFD No.2005-1 Special Tax, Improvement Area No.1, 5.30%, 9/01/36 Merced RDA Tax Allocation, Merced Gateways Redevelopment Project, SeriesA, 6.50%, 9/01/39 Annual Report | 35 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Moorpark CFD No.2004-1 Special Tax, Moorpark Highlands, 5.25%, 9/01/26 $ $ 5.30%, 9/01/38 Moreland School District GO, Election of 2002, SeriesD, FGIC Insured, zero cpn., 8/01/34 FGIC Insured, zero cpn., 8/01/37 NATL RE, FGIC Insured, zero cpn., 8/01/30 NATL RE, FGIC Insured, zero cpn., 8/01/31 NATL RE, FGIC Insured, zero cpn., 8/01/32 Moreno Valley USD Special Tax, CFD No.2004-6, 5.00%, 9/01/22 CFD No.2004-6, 5.10%, 9/01/28 CFD No.2004-6, 5.20%, 9/01/36 CFD No.2005-2, 5.00%, 9/01/36 Murrieta 1915 Act Special Tax, CFD No.2000-1, 6.375%, 9/01/30 Murrieta CFD No.2000-2 Special Tax, The Oaks, Improvement Area A, 5.90%, 9/01/27 Improvement Area A, 6.00%, 9/01/34 Improvement Area B, 6.00%, 9/01/27 Improvement Area B, 6.00%, 9/01/34 Murrieta CFD No.2001-1 Special Tax, Bluestone, Improvement Area A, 6.20%, 9/01/25 Murrieta CFD No.2003-2 Special Tax, Blackmore Ranch, 6.10%, 9/01/34 Murrieta CFD No.2004-1 Special Tax, Bremerton, 5.625%, 9/01/34 Norco Special Tax, CFD No.02-1, 6.50%, 3/01/33 CFD No.97-1, Pre-Refunded, 7.10%, 10/01/30 North Natomas CFD Special Tax, No.4, SeriesB, 6.375%, 9/01/31 Oceanside CFD No.2001-1 Special Tax, Morro Hills Development, 5.50%, 9/01/34 Orange County 1915 Act Special Assessment, Limited Obligation, AD No.01-1-GP1, 5.00%, 9/02/28 5.10%, 9/02/33 Oro Grande Elementary School District COP, 5.875%, 9/15/37 Oxnard Harbor District Revenue, SeriesA, 5.75%, 8/01/20 SeriesB, 6.00%, 8/01/24 Oxnard Special Tax, CFD No.3, Seabridge, 5.00%, 9/01/35 Palomar Pomerado Health Care District COP, 6.75%, 11/01/39 b Paso Robles Joint USD, GO, Capital Appreciation, Election of 2006, SeriesA, zero cpn., 9/01/45 Perris CFD No.05-2 Special Tax, Harmony Grove, SeriesA, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris CFD No.2001-1 Special Tax, Improvement Area No.4, May Farms, SeriesA, 5.00%, 9/01/25 Improvement Area No.4, May Farms, SeriesA, 5.10%, 9/01/30 Improvement Area No.4, May Farms, SeriesA, 5.15%, 9/01/35 36 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Perris CFD No.2001-1 Special Tax, (continued) Improvement Area No.5, May Ranch, SeriesA, 5.00%, 9/01/26 $ $ Improvement Area No.5, May Ranch, SeriesA, 5.00%, 9/01/37 Perris CFD No.2002-1 Special Tax, SeriesA, 6.375%, 9/01/23 6.50%, 9/01/29 6.50%, 9/01/33 Perris CFD No.2004-3 Special Tax, Improvement Area No.2, SeriesA, 5.30%, 9/01/35 Perris PFA Local Agency Revenue, SeriesA, 6.25%, 9/01/33 Perris PFAR Tax Allocation, 5.30%, 10/01/26 5.35%, 10/01/36 Housing Loan, SeriesA, 6.125%, 10/01/40 Pico Rivera Water Authority Revenue, Refunding, SeriesA, 6.25%, 12/01/32 Pomona USD, GO, Election of 2008, SeriesA, Assured Guaranty, 5.25%, 8/01/33 Poway USD Special Tax, CFD No.6, 4S Ranch, 5.125%, 9/01/35 CFD No.6, Improvement Area B, 5.125%, 9/01/36 CFD No.14, Area A, 5.125%, 9/01/26 CFD No.14, Area A, 5.25%, 9/01/36 CFD No.14, Del Sur, 5.125%, 9/01/26 Rancho Cordova CFD No.2003-1 Special Tax, Sunridge Anatolia, 5.25%, 9/01/25 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 Rancho Mirage Joint Powers Financing Authority Revenue, Eisenhower Medical Center, SeriesA, 5.00%, 7/01/47 Richland School District GO, Capital Appreciation, Election of 2008, Refunding, SeriesC, AGMC Insured, zero cpn., 8/01/49 Richmond Joint Powers Financing Authority Revenue, Reassessment, Refunding, SeriesA, AMBAC Insured, 5.00%, 9/02/30 Rio Elementary School District Special Tax, CFD No.1, 5.20%, 9/01/35 Riverbank USD, GO, Election of 2005, SeriesB, Assured Guaranty, zero cpn., 8/01/38 8/01/43 b Riverside County Redevelopment Agency Tax Allocation, Housing, SeriesA, 6.00%, 10/01/39 Riverside County Special Tax, CFD No.87-5, senior lien, Refunding, SeriesA, 7.00%, 9/01/13 Riverside USD Special Tax, CFD No.13, Improvement Area 1, 5.375%, 9/01/34 CFD No.14, SeriesA, 5.45%, 9/01/35 CFD No.15, Improvement Area 1, 5.45%, 9/01/25 CFD No.15, Improvement Area 1, 5.55%, 9/01/30 CFD No.15, Improvement Area 1, 5.60%, 9/01/34 CFD No.15, SeriesA, 5.15%, 9/01/25 Annual Report | 37 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Riverside USD Special Tax, (continued) CFD No.15, SeriesA, 5.25%, 9/01/30 $ $ CFD No.15, SeriesA, 5.25%, 9/01/35 CFD No.17, Aldea, 5.125%, 9/01/35 CFD No.18, 5.00%, 9/01/34 CFD No.22, 5.25%, 9/01/35 Road 17 Levee Area PFA Assessment Revenue, Road 17 Levee Improvement Project, 6.75%, 9/01/29 Romoland School District Special Tax, CFD No.1, Improvement Area 1, 5.45%, 9/01/38 Improvement Area 2, 5.375%, 9/01/38 Roseville Special Tax, CFD No.1, Fiddyment Ranch, 5.00%, 9/01/17 Fiddyment Ranch, 5.00%, 9/01/19 Fiddyment Ranch, 5.125%, 9/01/21 Fiddyment Ranch, 5.00%, 9/01/24 Fiddyment Ranch, 5.00%, 9/01/25 Fiddyment Ranch, 5.125%, 9/01/26 Fiddyment Ranch, 5.25%, 9/01/36 Longmeadow, 5.00%, 9/01/36 Stone Point, 6.375%, 9/01/24 Stone Point, 6.375%, 9/01/28 Stoneridge, Pre-Refunded, 6.20%, 9/01/21 Stoneridge, Pre-Refunded, 6.30%, 9/01/31 Westpark, 5.15%, 9/01/30 Westpark, 5.20%, 9/01/36 Roseville Westpark CFD No.1 Special Tax, Public Facilities, 5.20%, 9/01/26 5.25%, 9/01/37 Rowland USD, GO, Capital Appreciation, Election of 2006, SeriesB, zero cpn., 8/01/34 8/01/39 8/01/42 Sacramento County Airport System Revenue, Senior SeriesB, AGMC Insured, 5.25%, 7/01/39 Sacramento County Special Tax, CFD No.1, Refunding, 6.30%, 9/01/21 Sacramento Special Tax, North Natomas CFD No.97-01, Refunding, 5.10%, 9/01/35 San Bernardino Community College District GO, Election of 2008, SeriesA, zero cpn., 8/01/44 San Diego Public Facilities Financing Authority Lease Revenue, Refunding, Master Refunding Project, SeriesA, 5.25%, 3/01/40 San Diego RDA Tax Allocation, Capital Appreciation, Refunding, SeriesB, zero cpn., 9/01/10 Refunding, SeriesB, zero cpn., 9/01/15 Refunding, SeriesB, zero cpn., 9/01/16 Refunding, SeriesB, zero cpn., 9/01/19 Refunding, SeriesB, zero cpn., 9/01/20 38 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) San Diego RDA Tax Allocation, Capital Appreciation, (continued) Refunding, SeriesB, zero cpn., 9/01/21 $ $ Refunding, SeriesB, zero cpn., 9/01/22 Refunding, SeriesB, zero cpn., 9/01/23 Refunding, SeriesB, zero cpn., 9/01/24 SeriesB, zero cpn., 9/01/25 SeriesB, zero cpn., 9/01/26 SeriesB, zero cpn., 9/01/27 SeriesB, zero cpn., 9/01/28 San Diego USD, GO, Capital Appreciation, Election of 2008, SeriesA, zero cpn. to 7/01/19, 6.00% thereafter, 7/01/33 San Francisco City and County Redevelopment Financing Authority Tax Allocation Revenue, Mission Bay South Redevelopment, SeriesD, 6.625%, 8/01/39 San Joaquin County Public Facilities Financing Corp. Revenue COP, Wastewater Conveyance Project, 6.00%, 8/01/37 San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, SeriesB, AGMC Insured, zero cpn., 8/01/30 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, SeriesA, 5.60%, 1/15/16 Capital Appreciation, Refunding, SeriesA, 5.70%, 1/15/19 Capital Appreciation, Refunding, SeriesA, 5.75%, 1/15/21 Capital Appreciation, Refunding, SeriesA, NATL Insured, zero cpn., 1/15/26 Capital Appreciation, Refunding, SeriesA, NATL Insured, zero cpn., 1/15/32 junior lien, ETM, zero cpn., 1/01/28 Refunding, SeriesA, 5.50%, 1/15/28 senior lien, 5.00%, 1/01/33 San Marcos Public Facilities Authority Special Tax Revenue, Refunding, SeriesA, 5.65%, 9/01/36 SeriesA, 5.05%, 9/01/38 San Marcos RDA Tax Allocation, Affordable Housing Project, SeriesA, 5.65%, 10/01/28 Santa Cruz County RDA Tax Allocation, 6.625%, 9/01/29 Saugus USD, CFD No.2005-4 Special Tax, 5.30%, 9/01/36 Sierra View Local Health Care District Revenue, 5.25%, 7/01/32 Simi Valley 1915 Act Special Assessment, AD No.98-1, Madera, 7.30%, 9/02/24 Siskiyou Union High School District GO, Capital Appreciation, Election of 2008, SeriesB, Assured Guaranty, zero cpn., 8/01/49 Southern California Public Power Authority Transmission Project Revenue, Southern Transmission Project, 6.125%, 7/01/18 Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No.2003-2, 6.20%, 9/02/23 6.30%, 9/02/33 Stockton PFA Lease Revenue, Capital Improvement Projects, SeriesA, 7.00%, 9/01/38 Stockton Special Tax, Spanos Park West CFD No.2001-1, Pre-Refunded, 6.25%, 9/01/25 Susanville School District GO, Capital Appreciation, Election of 2008, Assured Guaranty, zero cpn., 8/01/49 Tehachapi RDA Tax Allocation, Tehachapi Redevelopment Project, Radian Insured, 5.25%, 12/01/37 Annual Report | 39 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Temecula RDA Tax Allocation Revenue, sub. lien, Escrow, Redevelopment Project No.1, 5.625%, 12/15/38 $ $ Temecula Valley USD, CFD No.2005-1 Special Tax, 5.00%, 9/01/36 Tobacco Securitization Authority Northern California Tobacco Settlement Revenue, Capital Appreciation, Asset-Backed, SeriesA-2, 5.40%, 6/01/27 SeriesA-1, 5.375%, 6/01/38 SeriesA-1, 5.50%, 6/01/45 Tobacco Securitization Authority Southern California Tobacco Settlement Revenue, Asset-Backed Bonds, Second Sub Series, zero cpn., 6/01/46 Torrance USD, GO, Capital Appreciation, Election of 2008, Measure Z, SeriesB-1, zero cpn., 8/01/34 Truckee-Donner PUD Special Tax, CFD No.04-1, 5.75%, 9/01/29 5.80%, 9/01/35 Truckee-Donner PUD Special Tax Allocation, Special Tax Bonds, 5.20%, 9/01/25 5.25%, 9/01/30 5.30%, 9/01/35 Tustin CFD No.07-01 Special Tax, Tustin Legacy, 6.00%, 9/01/37 Tustin USD Special Tax, 5.75%, 9/01/30 6.00%, 9/01/40 Upland CFD No.2003-2 Special Tax, San Antonio, Improvement Area 1, SeriesA, 5.90%, 9/01/24 6.00%, 9/01/34 Vallejo RDA Tax Allocation, Housing Set-Aside, Refunding, SeriesA, 7.00%, 10/01/31 Valley Sanitary District 1915 Act Special Assessment, AD No.04, Valley Sanitary District, Limited Obligation, 5.00%, 9/02/25 5.20%, 9/02/30 Victor Valley Community College District GO, Capital Appreciation, Election of 2002, SeriesC, zero cpn., 6/01/49 West Kern Community College District GO, Capital Appreciation, Election of 2004, SeriesB, XLCA Insured, zero cpn., 11/01/25 11/01/26 11/01/27 11/01/28 11/01/29 11/01/30 11/01/31 West Sacramento Special Tax, CFD No.16, Pre-Refunded, 5.90%, 9/01/23 CFD No.20, 5.125%, 9/01/25 CFD No.20, 5.30%, 9/01/35 Westside USD, CFD No.2005-3 Special Tax, 5.00%, 9/01/26 9/01/36 40 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) William S. Hart UHSD, CFD No.2005-1 Special Tax, 5.30%, 9/01/36 $ $ Woodland Special Tax, CFD No.1, 6.00%, 9/01/28 6.25%, 9/01/34 Yucca Valley RDA Tax Allocation, Yucca Valley Redevelopment Project No.1, 5.50%, 6/01/28 5.75%, 6/01/38 U.S. Territories 2.7% Guam 1.3% Guam Government GO, Refunding, SeriesA, 5.00%, 11/15/23 Refunding, SeriesA, 5.25%, 11/15/37 SeriesA, 7.00%, 11/15/39 Northern Mariana Islands 0.1% Northern Mariana Islands Commonwealth Ports Authority Seaport Revenue, SeriesA, 6.60%, 3/15/28 Puerto Rico 1.3% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, SeriesA, 6.00%, 7/01/44 Puerto Rico Commonwealth GO, Public Improvement, Refunding, SeriesA, 5.50%, 7/01/32 SeriesA, 5.00%, 7/01/24 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,459,843,220) Short Term Investments 3.4% Municipal Bonds 3.4% California 3.4% c California Infrastructure and Economic Development Bank Revenue, Pacific Gas Electric, Refunding, SeriesB, Daily VRDN and Put, 0.23%, 12/01/16 c California PCFA, PCR, Pacific Gas and Electric Co., Refunding, SeriesC, Daily VRDN and Put, 0.25%, 11/01/26 SeriesF, Daily VRDN and Put, 0.23%, 11/01/26 c California State Department of Water Resources Power Supply Revenue, SeriesB, Sub SeriesB-1, Daily VRDN and Put, 0.25%, 5/01/22 c California State Economic Recovery GO, SeriesC-4, Daily VRDN and Put, 0.25%, 7/01/23 c California Statewide CDA Revenue, Los Angeles County Museum Art Project, Refunding, SeriesD, Daily VRDN and Put, 0.25%, 12/01/34 c Irvine 1915 Act Special Assessment, Limited Obligation, AD No.93-14, Daily VRDN and Put, 0.27%, 9/02/25 Annual Report | 41 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) California (continued) c Irvine Ranch Water District Revenue, Improvement Districts, Consolidated, SeriesB, Daily VRDN and Put, 0.25%, 10/01/41 $ $ c Southern California Public Power Authority Power Project Revenue, Mead-Adelanto Project, Refunding, SeriesA, Daily VRDN and Put, 0.25%, 7/01/20 Total Short Term Investments (Cost $49,540,000) Total Investments (Cost $1,509,383,220) 99.1% Other Assets, less Liabilities 0.9% Net Assets 100.0% $ See Abbreviations on page 61. a Security has been deemed illiquid because it may not be able to be sold within seven days. At May31, 2010, the aggregate value of these securities was $14,588,512 representing 1.00% of net assets. b Security purchased on a when-issued basis. See Note 1(b). c Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 42 | The accompanying notes are an integral part of these financial statements. | Annual Report Table of Contents Franklin Municipal Securities Trust Financial Highlights Franklin Tennessee Municipal Bond Fund Year Ended May 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operationsa : Net investment incomeb Net realized and unrealized gains (losses) ) ) c ) Total from investment operations Less distributions from net investment income ) Redemption feesd   c c c Net asset value, end of year $ Total returne % Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September1, 2008, the redemption fee was eliminated. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 43 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds 98.2% Tennessee 87.9% Blount County PBA, GO, Local Government Public Improvement, SeriesB-15-A, Assured Guaranty, 5.00%, 6/01/28 $ $ 6/01/32 Bristol Electric Revenue, System, AMBAC Insured, 5.00%, 9/01/29 Chattanooga Electric Revenue, SeriesA, 5.00%, 9/01/33 Chattanooga Health Educational and Housing Facility Board Revenue, Catholic Health Initiatives, SeriesD, 6.25%, 10/01/33 Chattanooga-Hamilton County Hospital Authority Hospital Revenue, Erlanger Medical Center, Refunding, AGMC Insured, 5.00%, 10/01/22 Clarksville Electric System Revenue, SeriesA, 5.00%, 9/01/34 SeriesA, 5.00%, 9/01/35 XLCA Insured, 5.00%, 9/01/23 XLCA Insured, 5.00%, 9/01/32 Clarksville Water Sewer and Gas Revenue, Improvement, AGMC Insured, Pre-Refunded, 5.00%, 2/01/22 Refunding and Improvement, AGMC Insured, 5.00%, 2/01/22 Franklin County Health and Educational Facilities Board Revenue, University South Project, AMBAC Insured, 5.00%, 9/01/24 Gallatin Water and Sewer Revenue, Assured Guaranty, 5.00%, 1/01/33 Greene County GO, Refunding, SeriesB, NATL Insured, 5.00%, 6/01/24 Hallsdale-Powell Utility District Knox County Water and Sewer Revenue, NATL RE, FGIC Insured, 5.00%, 4/01/31 Refunding and Improvement, SeriesA, NATL RE, FGIC Insured, 5.00%, 4/01/27 Harpeth Valley Utilities District Davidson and Williamson Counties Revenue, Utilities, Improvement, NATL Insured, 5.00%, 9/01/29 NATL Insured, 5.00%, 9/01/34 NATL RE, FGIC Insured, 5.00%, 9/01/35 Hawkins County First Utility District Waterworks Revenue, SeriesB, Assured Guaranty, 5.00%, 6/01/42 Jackson Hospital Revenue, Jackson-Madison Project, Refunding and Improvement, 5.50%, 4/01/33 Johnson City Electric Revenue, Improvement, AGMC Insured, 5.00%, 5/01/29 Johnson City Health and Educational Facilities Board Hospital Revenue, first mortgage, Mountain States Health, SeriesA, NATL Insured, Pre-Refunded, 6.00%, 7/01/21 SeriesA, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 Johnson City Health and Educational Facilities Board Revenue, Pine Oaks Assisted Project, SeriesA, GNMA Secured, 5.90%, 6/20/37 Kingsport GO, SeriesB, Assured Guaranty, 5.00%, 3/01/29 Kingsport IDB, MFHR, Model City Airport Project, GNMA Insured, 5.50%, 7/20/39 Knox County First Utility District Water and Sewer Revenue, NATL Insured, 5.00%, 12/01/24 12/01/25 44 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Knox County First Utility District Water and Sewer Revenue GO, Refunding and Improvement, 5.00%, 12/01/26 $ $ 12/01/29 Knox County Health Educational and Housing Facilities Board Hospital Facilities Revenue, Covenant Health System, Refunding and Improvement, SeriesA, zero cpn., 1/01/36 Fort Sanders Alliance, Refunding, NATL Insured, 5.75%, 1/01/14 Knox County Health Educational and Housing Facilities Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 4/01/36 Knoxville Electric Revenue, System, SeriesU, Pre-Refunded, 5.125%, 7/01/21 Knoxville Waste Water System Revenue, Improvement, SeriesA, NATL Insured, 5.00%, 4/01/37 Knoxville Water Revenue, System Improvement, SeriesR, AGMC Insured, 5.00%, 3/01/30 Lawrenceburg PBA, GO, Electric System, Public Works, Refunding, AMBAC Insured, 5.00%, 7/01/22 Lenoir City Electric System Revenue, Refunding and Improvement, AGMC Insured, 5.00%, 6/01/21 a Manchester Tennessee, Refunding, AGMC Insured, 5.00%, 6/01/38 Maryville Revenue, SeriesA, Assured Guaranty, 5.00%, 6/01/38 Memphis GO, General Improvement, Assured Guaranty, 5.00%, 4/01/27 NATL Insured, 5.00%, 10/01/22 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, SeriesB, 5.75%, 7/01/25 SeriesA, AGMC Insured, 5.00%, 7/01/35 SeriesA, AGMC Insured, 5.00%, 7/01/39 SeriesD, AMBAC Insured, 6.00%, 3/01/24 Memphis-Shelby County Sports Authority Inc. Revenue, Memphis Arena Project, Refunding, SeriesB, 5.375%, 11/01/29 SeriesA, AMBAC Insured, Pre-Refunded, 5.25%, 11/01/23 Metropolitan Government of Nashville and Davidson County Electric Revenue, SeriesA, 5.00%, 5/15/33 AMBAC Insured, 5.00%, 5/15/25 Metropolitan Government of Nashville and Davidson County GO, Refunding, SeriesB, 5.00%, 8/01/25 SeriesC, 5.00%, 2/01/25 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board Revenue, Mortgage, Dandridge Towers Section8, SeriesA, ETM, 6.375%, 1/01/11 Vanderbilt University, Refunding, SeriesA, 5.00%, 10/01/39 Vanderbilt University, Refunding, SeriesB, 5.00%, 10/01/39 Vanderbilt University, SeriesA, 5.50%, 10/01/29 Murfreesboro GO, Refunding, 5.00%, 6/01/19 Rutherford County Consolidated Utility District Waterworks Revenue, AGMC Insured, 5.00%, 2/01/36 Refunding, NATL Insured, 5.00%, 2/01/27 Annual Report | 45 Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Rutherford County Health and Educational Facilities Board Revenue, Ascension Health Senior Credit Group, SeriesC, 5.00%, 11/15/40 $ $ Shelby County Health Educational and Housing Facilities Board Revenue, Ave Maria Assisted Living Project, SeriesA, 5.50%, 12/01/31 Baptist Memorial Health, SeriesA, 5.00%, 9/01/19 Methodist, SeriesB, AGMC Insured, 5.25%, 9/01/27 St. Jude Childrens Research Hospital, Refunding, 5.00%, 7/01/36 South Blount County Utility District Waterworks Revenue, AGMC Insured, 5.00%, 12/01/33 AGMC Insured, 5.25%, 12/01/39 NATL RE, FGIC Insured, Pre-Refunded, 4.50%, 12/01/22 Tennessee HDA Revenue, Homeownership Program, 5.375%, 7/01/23 2006-3, 4.90%, 7/01/37 Series1, 5.00%, 7/01/29 Series3C, 6.00%, 1/01/20 Series4B, 6.00%, 7/01/25 Tennessee State GO, Refunding, SeriesC, 5.00%, 5/01/29 Tennessee State School Bond Authority Revenue, Higher Educational Facilities, Second Program, Refunding, SeriesA, 5.00%, 5/01/39 Refunding, SeriesA, NATL Insured, 5.00%, 5/01/26 Refunding, SeriesA, NATL Insured, 5.00%, 5/01/30 SeriesA, 5.00%, 5/01/34 SeriesB, 5.50%, 5/01/38 West Wilson Utility District Waterworks Revenue, AMBAC Insured, Pre-Refunded, 5.25%, 6/01/23 Improvement, NATL Insured, Pre-Refunded, 5.00%, 6/01/26 Refunding, AMBAC Insured, 5.25%, 6/01/23 Refunding, NATL Insured, 4.75%, 6/01/23 Refunding and Improvement, NATL Insured, 4.75%, 6/01/28 White House Utility District Robertson and Sumner Counties Water and Sewer Revenue, AGMC Insured, Pre-Refunded, 5.125%, 1/01/26 Refunding, AGMC Insured, 5.125%, 1/01/26 Williamson County GO, Public Improvement, Pre-Refunded, 5.00%, 4/01/20 Public Improvement, Refunding, 5.00%, 3/01/20 Refunding, 5.00%, 4/01/26 U.S. Territories 10.3% Guam 1.9% Guam Economic Development and Commerce Authority Revenue, Tobacco Settlement, Asset-Backed, Refunding, 5.25%, 6/01/32 Guam Government Limited Obligation Revenue, Section30, SeriesA, 5.625%, 12/01/29 Puerto Rico 8.4% Puerto Rico Commonwealth GO, Public Improvement, Refunding, SeriesA-4, AGMC Insured, 5.00%, 7/01/31 SeriesA, FGIC Insured, Pre-Refunded, 5.00%, 7/01/32 46 | Annual Report Table of Contents Franklin Municipal Securities Trust Statement of Investments, May31, 2010 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico Electric Power Authority Power Revenue, Refunding, SeriesSS, NATL Insured, 5.00%, 7/01/25 $ $ SeriesXX, 5.25%, 7/01/40 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Hospital Revenue, Hospital Auxilio Mutuo Obligation Group Project, SeriesA, NATL Insured, 6.25%, 7/01/24 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, SeriesD, 5.375%, 7/01/33 SeriesD, Pre-Refunded, 5.375%, 7/01/33 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, First Sub SeriesB, 6.375%, 8/01/39 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $271,088,237) Short Term Investments (Cost $3,000,000) 1.0% Municipal Bonds 1.0% U.S. Territories 1.0% Puerto Rico 1.0% b Puerto Rico Commonwealth GO, Public Improvement, Refunding, SeriesB, Daily VRDN and Put, 0.23%, 7/01/32 Total Investments (Cost $274,088,237) 99.2% Other Assets, less Liabilities 0.8% Net Assets 100.0% $ See Abbreviations on page 61. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 47 Table of Contents Franklin Municipal Securities Trust Financial Statements Statements of Assets and Liabilities May31, 2010 Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Assets: Investments in securities: Cost $ $ Value $ $ Cash Receivables: Investment securities sold  Capital shares sold Interest Other assets Total assets Liabilities: Payables: Investment securities purchased Capital shares redeemed Affiliates Distributions to shareholders Accrued expenses and other liabilities Total liabilities Net assets, at value $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income (distributions in excess of net investment income) ) Net unrealized appreciation (depreciation) ) Accumulated net realized gain (loss) ) ) Net assets, at value $ $ 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Table of Contents Franklin Municipal Securities Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) May31, 2010 Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund ClassA: Net assets, at value $ $ Shares outstanding Net asset value per sharea $ $ Maximum offering price per share (net asset value per share ÷ 95.75%) $ $ ClassB: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ ClassC: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 49 Table of Contents Franklin Municipal Securities Trust Financial Statements (continued) Statements of Operations for the year ended May31, 2010 Franklin Franklin California Tennessee High Yield Municipal Municipal Fund Bond Fund Investment income: Interest $ $ Expenses: Management fees (Note 3a) Distribution fees: (Note 3c) ClassA ClassB  ClassC  Transfer agent fees (Note 3e) Custodian fees Reports to shareholders Registration and filing fees Professional fees Trustees fees and expenses Other Total expenses Expenses waived/paid by affiliates (Note 3f)  ) Net expenses Net investment income Realized and unrealized gains (losses): Net realized gain (loss)from investments ) Net change in unrealized appreciation (depreciation)on investments Net realized and unrealized gain (loss) Net increase (decrease)in net assets resulting from operations $ $ 50 | The accompanying notes are an integral part of these financial statements. | Annual Report Table of Contents Franklin Municipal Securities Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Year Ended May 31, Year Ended May 31, Increase (decrease)in net assets: Operations: Net investment income $ Net realized gain (loss)from investments ) ) ) Net change in unrealized appreciation (depreciation)on investments ) Net increase (decrease)in net assets resulting from operations ) Distributions to shareholders from: Net investment income: ClassA ) ClassB ) )   ClassC ) )   Advisor Class ) )   Total distributions to shareholders ) Capital share transactions: (Note 2) ClassA ) ClassB ) )   ClassC )   Advisor Class   Total capital share transactions ) Redemption fees    Net increase (decrease)in net assets ) Net assets: Beginning of year End of year $ Undistributed net investment income (distributions in excess of net investment income) included in net assets: End of year $ $ $ ) $ ) Annual Report | The accompanying notes are an integral part of these financial statements. | 51 Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements 1. Organization and Significant Accounting Policies Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. Class A Class A, Class B, Class C & Advisor Class Franklin Tennessee Municipal Bond Fund Franklin California High Yield Municipal Fund The following summarizes the Funds significant accounting policies. a. Security Valuation Municipal securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds may utilize independent pricing services, quotations from bond dealers, and information with respect to bond and note transactions, to assist in determining a current market value for each security. The Funds pricing services use valuation models or matrix pricing, which considers information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate and maturity date, to determine current value. The Funds have procedures to determine the fair value of individual securities and other assets for which market prices are not readily available or which may not be reliably priced. Methods for valuing these securities may include: fundamental analysis, matrix pricing, discounts from market prices of similar securities, or discounts applied due to the nature and duration of restrictions on the disposition of the securities. Due to the inherent uncertainty of valuations of such securities, the fair values may differ significantly from the values that would have been used had a ready market for such investments existed. Occasionally, events occur between the time at which trading in a security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a portfolio security held by the fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. All security valuation procedures are approved by the Funds Board of Trustees. b. Securities Purchased on a When-Issued Basis The Funds may purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. 52 | Annual Report Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. Organization and Significant Accounting Policies (continued) c. Income Taxes It is each Funds policy to qualify as a regulated investment company under the Internal Revenue Code and to distribute to shareholders substantially all of its income and net realized gains. As a result, no provision for federal income taxes is required. The Funds file U.S. income tax returns as well as tax returns in certain other jurisdictions. As of May31, 2010, and for all open tax years, the Funds have determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination by such taxing authorities, which in the case of the U.S. is three years after the filing of a funds tax return. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends are reinvested and paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, there is a risk that in the event of an issuer default, the insurer may not be able to fulfill its obligations under the terms of the policy. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Annual Report | 53 Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. Organization and Significant Accounting Policies (continued) f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Redemption Fees A short term trading redemption fee was imposed, with some exceptions, on any fund shares that were redeemed or exchanged within seven calendar days following their purchase date. The redemption fee was 2% of the amount redeemed. Such fees were retained by the funds and accounted for as an addition to paid-in capital. Effective September1, 2008, the redemption fee was eliminated. h. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At May31, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Shares Amount Shares Amount ClassA Shares: Year ended May31, 2010 Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) $ $ Year ended May31, 2009 Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) ) $ ) $ 54 | Annual Report Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 2. Shares of Beneficial Interest (continued) Franklin California High Yield Municipal Fund Shares Amount ClassB Shares: Year ended May31, 2010 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) $ ) Year ended May31, 2009 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) $ ) ClassC Shares: Year ended May31, 2010 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) $ Year ended May31, 2009 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) $ ) Advisor ClassShares: Year ended May31, 2010 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) $ Year ended May31, 2009 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) $ Annual Report | 55 Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625% Up to and including $100million 0.500% Over $100million, up to and including $250million 0.450% Over $250million, up to and including $7.5billion 0.440% Over $7.5billion, up to and including $10billion 0.430% Over $10billion, up to and including $12.5billion 0.420% Over $12.5billion, up to and including $15billion 0.400% Over $15billion, up to and including $17.5billion 0.380% Over $17.5billion, up to and including $20billion 0.360% In excess of $20billion b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule12b-1 under the 1940 Act. Under the Funds ClassA reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the ClassA reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds ClassB and C compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. 56 | Annual Report Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. Transactions with Affiliates (continued) c. Distribution Fees (continued) The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Reimbursement Plans: ClassA % % Distributors has agreed to limit the current rate to 0.10% per year for each of the Funds. Compensation Plans: ClassB %  ClassC %  d. Sales Charges/Underwriting Agreements Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $ $ Contingent deferred sales charges retained $ $ e. Transfer Agent Fees For the year ended May31, 2010, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Transfer agent fees $ $ f. Waiver and Expense Reimbursements For the Franklin Tennessee Municipal Bond Fund, Advisers has contractually agreed in advance to waive or limit its fees and to assume as their own expense certain expenses otherwise payable by the fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees) do not exceed 0.60% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until September30, 2010. Annual Report | 57 Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 4. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May31, 2010, the capital loss carryforwards were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Capital loss carryforwards expiring in: 2011 $  $ 2012 2013 2015 2016  2017 2018  $ $ During the year ended May31, 2010, the Franklin Tennessee Municipal Bond Fund utilized $346,774, of capital loss carryforwards. On May31, 2010, the Franklin California High Yield Municipal Fund and the Franklin Tennessee Municipal Bond Fund had expired capital loss carryforwards of $4,003,471 and $134,158, respectively, which were reclassified to paid-in capital. For tax purposes, realized capital losses occurring subsequent to October31, may be deferred and treated as occurring on the first day of the following fiscal year. At May31, 2010, the Franklin California High Yield Municipal Fund deferred realized capital losses of $21,748,133. The tax character of distributions paid during the years ended May31, 2010 and 2009, was as follows: Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Distributions paid from  tax exempt income $ 58 | Annual Report Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 4. Income Taxes (continued) At May31, 2010, the cost of investments, net unrealized appreciation (depreciation)and undistributed tax exempt income for income tax purposes were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ ) $ Distributable earnings  undistributed tax exempt income $ $ Net investment income differs for financial statement and tax purposes primarily due to differing treatment of bond discounts. Net realized gains (losses)differ for financial statement and tax purposes primarily due to differing treatments of bond discounts and wash sales. 5. Investment Transactions Purchases and sales of investments (excluding short term securities) for the year ended May 31, 2010, were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Purchases $ $ Sales $ $ 6. Credit Risk At May31, 2010, the Franklin California High Yield Municipal Fund had 29.60% of its portfolio invested in high yield securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. Concentration of Risk Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive Annual Report | 59 Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 7. Concentration of Risk (continued) to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. Credit Facility The Funds, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended May31, 2010, the Funds did not utilize the Global Credit Facility. 9. Fair Value Measurements The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. At May31, 2010, all of the Funds investments in securities carried at fair value were in Level 2 inputs. 60 | Annual Report Table of Contents Franklin Municipal Securities Trust Notes to Financial Statements (continued) 10. New Accounting Pronouncements In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Funds believe the adoption of this Accounting Standards Update will not have a material impact on their financial statements. 11. Subsequent Events The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio 1915 Act - Improvement Bond Act of 1915 ABAG - The Association of Bay Area Governments AD - Assessment District AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. CDA - Community Development Authority/Agency CFD - Community Facilities District CIFP - Capital Improvement Financing Program COP - Certificate of Participation ETM - Escrow to Maturity FGIC - Financial Guaranty Insurance Co. FHA - Federal Housing Authority/Agency GNMA - Government National Mortgage Association GO - General Obligation HDA - Housing Development Authority/Agency ID - Improvement District IDB - Industrial Development Bond/Board MFHR - Multi-Family Housing Revenue MFR - Multi-Family Revenue NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority PCFA - Pollution Control Financing Authority PCR - Pollution Control Revenue PFA - Public Financing Authority PFAR - Public Financing Authority Revenue PUD - Public Utility District RDA - Redevelopment Agency/Authority UHSD - Unified/Union High School District USD - Unified/Union School District XLCA - XL Capital Assurance Annual Report | 61 Table of Contents Franklin Municipal Securities Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Municipal Securities Trust In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin California High Yield Municipal Fund and Franklin Tennessee Municipal Bond Fund (separate portfolios of Franklin Municipal Securities Trust, hereafter referred to as the Funds) at May31, 2010, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material mis-statement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California July19, 2010 62 | Annual Report Table of Contents Franklin Municipal Securities Trust Tax Designation (unaudited) Under Section852(b)(5)(A) of the Internal Revenue Code, the Funds designate 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended May31, 2010. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. In January2011, shareholders will be notified of amounts for use in preparing their 2010 income tax returns. Annual Report | 63 Table of Contents Franklin Municipal Securities Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Harris J. Ashton (1932) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 1991 Bar-S Foods (meat packing company). Principal Occupation During Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2007 ICO Global Communications (Holdings) Limited (satellite company). Principal Occupation During Past 5 Years: Private investor; and formerly , Chairman of the Board, Vodafone AirTouch, PLC (wireless company); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 1998 Hess Corporation (exploration and refining of oil and gas), H.J. Heinz Company (processed foods and allied products), RTI International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad)and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During Past 5 Years: Director or Trustee of various companies and trusts; and formerly , Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison-United States Treasury Department (1988-1989). J. Michael Luttig (1954) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since December 2009 Boeing Capital Corporation (aircraft financing). Principal Occupation During Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company; and formerly , Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). 64 | Annual Report Table of Contents Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Frank A. Olson (1932) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2005 Hess Corporation (exploration and refining of oil and gas). Principal Occupation During Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly , Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines). Larry D. Thompson (1945) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2007 Cbeyond, Inc. (business communications provider) and The Southern Company (energy company). Principal Occupation During Past 5 Years: Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (consumer products); and formerly , Director, Delta Airlines (aviation) (2003-2005) and Providian Financial Corp. (credit card provider) (1997-2001); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) One Franklin Parkway San Mateo, CA 94403-1906 Lead Independent Trustee Trustee since 2006 and Lead Independent Trustee since 2008 None Principal Occupation During Past 5 Years: President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (office supplies) (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held **Charles B. Johnson (1933) One Franklin Parkway San Mateo, CA 94403-1906 Trustee and Chairman of the Board Trustee since 1991 and Chairman of the Board since 1993 None Principal Occupation During Past 5 Years: Chairman of the Board, Member  Office of the Chairman and Director, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Annual Report | 65 Table of Contents Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held **Gregory E. Johnson (1961) One Franklin Parkway San Mateo, CA 94403-1906 Trustee Since 2007 88 None Principal Occupation During Past 5 Years: Director, President and Chief Executive Officer, Franklin Resources, Inc.; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 33 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 1999 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 1999 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of eight of the investment companies in Franklin Templeton Investments. James M. Davis (1952) One Franklin Parkway San Mateo, CA 94403-1906 Chief Compliance Officer and Vice President  AML Compliance Chief Compliance Officer since 2004 and Vice President  AML Compliance since 2006 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director, Global Compliance, Franklin Resources, Inc.; officer of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments; and formerly , Director of Compliance, Franklin Resources, Inc. (1994-2001). Laura F. Fergerson (1962) One Franklin Parkway San Mateo, CA 94403-1906 Chief Executive Officer  Finance and Administration Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly, Director and member of Audit and Valuation Committees, Runkel Funds, Inc. (2003-2004); Assistant Treasurer of most of the investment companies in Franklin Templeton Investments (1997-2003); and Vice President, Franklin Templeton Services, LLC (1997-2003). Gaston Gardey (1967) One Franklin Parkway San Mateo, CA 94403-1906 Treasurer, Chief Financial Officer and Chief Accounting Officer Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. 66 | Annual Report Table of Contents Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Aliya S. Gordon (1973) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Associate General Counsel, Franklin Templeton Investments; officer of 45 of the investment companies in Franklin Templeton Investments; and formerly , Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). David P. Goss (1947) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since 2000 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer and/or director, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 45 of the investment companies in Franklin Templeton Investments. Steven J. Gray (1955) One Franklin Parkway San Mateo, CA 94403-1906 Vice President Since August 2009 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 45 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) One Franklin Parkway San Mateo, CA 94403-1906 President and Chief Executive Officer  Investment Management Since April2010 Not Applicable Not Applicable Principal Occupation During Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) 500 East Broward Blvd. Suite2100
